department of the treasury yi internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend x state y date b dollars dollar amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed in the state of x on y according to your articles of incorporation the purpose for which you were formed is the preservation of nature and animals you are a membership_organization anybody that wants to join the membership is welcome the only cost to become an active member is to pay an annual fee of b dollars there may be a small processing fee to cover administrative costs if there is a claim in your application_for exemption you stated that your purpose is to protect your members from significant loss if their deer herd experiences contribute on a pro-rated basis to the organization to limit the loss experienced by the member s you state that your goal is not to create a profit for any farmer but to limit members’ losses and prevent great hardship on any one member if there are deer losses the membership will only breeding farms are covered under your plan hunting preserves are not only deer that are legal and owned by an active member are considered when indemnity is sought as members experience deer losses the membership as a whole is solicited to provide funds to partially reimburse the member for their losses based on the value of their herd z there will be an operating committee which will appoint appraisers in various states the committee will send genetics and production records to five appraisers the final value of a whole herd or the trace outs will be the average of a minimum of five appraisers through your plan the herd owner would absorb the remaining loss of the final appraised value would be available to a member your regulations advise your members to sell the indemnity if possible if that amount is less than the appraised value then the herd owner is eligible to collect the rest from your plan up to of appraised value the committee reserves the right to see the inventory records and contact any necessary parties to confirm the positive herd or traceback animals or mandated eradications as deemed necessary infected herd to the governing agent and collect there will be no collections made from the membership until a positive herd or trace outs are dispersed of the date used to determine payouts will always be the date that a deer is found to be positive there will be no coverage for any member not signed in at least days prior to a positive test law internal_revenue_code sec_501 provides for the exemption from federal_income_tax of labor agricultural or horticultural_organizations sec_1_501_c_5_-1 of the income_tax regulations states that organizations described under code sec_501 are those which have no net_earnings inuring to the benefit of any member and have as their objects the betterment of the conditions of persons engaged in the pursuits of labor agriculture or horticulture the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations in revrul_70_372 1970_2_cb_118 an organization composed of agricultural producers was formed to process production data for farmers for use in improving the milk production of their dairy herds each farmer sent the organization his milk production and test records for each cow in the herd the sole activity of the organization was to process the records and produce statistical analyses that enabled farmers to make comparisons with standards established by the state college of agriculture the analyses were sent to each farmer on a fee basis the costs of the organization’s operations were met solely from the fees charged the service held that the organization was not exempt under sec_501 of the code because the processing of production and test records for individual farmers does not better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations revrul_74_195 1974_1_cb_135 held that a nonprofit organization formed to manage graze and sell its members' cattle did not of itself better the conditions of those engaged in agricultural pursuits improve the grade of their products or develop a higher degree of efficiency in their operations within the meaning of sec_501 of the code in actual operation the organization provided such supplies materials feed and equipment as may be useful or necessary for the handling and breeding of said livestock the principal purpose of the organization was to provide a direct business service for its members' economic benefit the organization was denied exemption under sec_501 of the code letter rev catalog number 47628k revrul_77_153 1977_1_cb_147 held that a nonprofit organization that owns and operates a livestock facility and leases it to local members of a nonexempt national association of farmers for use in implementing the association's collective bargaining program with processors does not qualify for exemption as an agricultural_organization the operation and leasing of a facility for collecting weighing sorting grading and shipping of livestock the organization's principal activity is the providing of a business service to those members who make use of the national association's collective bargaining program this service merely relieves the members of the organization of work they would either have to perform themselves or have performed for them such activity does not serve an exempt_purpose of an agricultural_organization under sec_1_501_c_5_-1 of the regulations application of law you do not meet the qualifications under sec_1_501_c_5_-1 of the income_tax regulations because your activities are not aimed at the overall betterment of conditions within the farming industry you operate to aid your members in mitigating their losses you work with other members to insure losses on member herds where members would otherwise have to insure themselves you are relieving them of this responsibility by providing this service you are similar to the organization in revrul_70_372 providing insurance services to members does not serve an exempt_purpose under sec_1_501_c_5_-1 of the income_tax regulations because your activities are not aimed at the overall betterment of conditions within the farming industry generally instead you specifically benefit your individual members you are similar to the organization in revrul_74_195 by providing an insurance service you are not bettering the conditions of those engaged in agricultural pursuits improving the grade of their products or developing a higher degree of efficiency in their operations your principal purpose is to provide a direct business service for your members you are similar to the organization in revrul_77_153 insuring member herds is a business service which operates for the benefit of members this service relieves your members of having to maintain their own insurance such activity does not serve an exempt_purpose under sec_1_501_c_5_-1 of the regulations conclusion based on the facts above we concluded you are not operating as an organization described in sec_501 of the code your operations are not aimed at the overall betterment of conditions improvement of the grade of products or the development of a higher degree of efficiency within the farming industry but provide a direct business service for the benefit of your members therefore we have determined that you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with letter rev catalog number 47628k e e e e anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47628k you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
